[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT         U.S. COURT OF APPEALS
                    _____________________________       ELEVENTH CIRCUIT
                                                             July 2, 2012
                                                             JOHN LEY
                             No. 11-12911                      CLERK
                    _____________________________

                 D. C. Docket No. 4:08-cv-01576-IPJ-RRA


GEOFFREY TODD WEST,

                                                        Petitioner-Appellant,

     versus

COMMISSIONER,
ALABAMA DEPARTMENT OF CORRECTIONS,
WARDEN, HOLMAN CORRECTIONAL FACILITY,
ATTORNEY GENERAL, STATE OF ALABAMA,

                                                     Respondents-Appellees.

              _________________________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
              _________________________________________

                               (July 2, 2012)


Before EDMONDSON, BARKETT, and MARTIN, Circuit Judges.
PER CURIAM:



      This appeal is from the denial of Section 2254 relief to a state prisoner

sentenced to death. This appeal raises claims of ineffective assistance of counsel.

Briefly stated, three claims are presented:

      1.     Did the district court properly deny habeas relief on Petitioner’s claim
             that counsel was ineffective for failing to object to Petitioner being
             required to wear a stun belt at trial?

      2.     Did the district court properly deny habeas relief on Petitioner’s claim
             that counsel was ineffective for failing to investigate and present
             mitigation evidence at the penalty phase?

      3.     Did the district court properly deny habeas relief on Petitioner’s claim
             that counsel was ineffective for failing to argue that petitioner had no
             significant prior criminal history?


The district court denied relief in a comprehensive, coherent order that relied on a

variety of alternative and cumulative grounds. West v. Allen, ___ F. Supp. 2d ___,

2011 WL 8138284 (N.D. Ala. Apr. 26, 2011). In the light of the deference

required by both the Antiterrorism and Effective Death Penalty Act of 1996 and by

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), we see no

reversible error in the district court order.

                                            2
      We rely upon the lack of showing of prejudice as the ground for our

affirming the district court’s decision. Put differently, even if we suppose that the

Petitioner can overcome the various technical and procedural hurdles to having the

merits of his claims considered by federal courts and even if we suppose that his

trial counsel performed in an objectively unreasonable way, Petitioner has entirely

failed to show -- as is required by the Strickland test -- how Petitioner was

prejudiced by his counsel’s supposed inadequate performance. We accept that the

pertinent decisions of the Alabama courts represent reasonable determinations of

the facts. And we accept that those state decisions represent the reasonable

application of clearly established Federal law as set out by the decisions of the

Supreme Court of the United States.

      AFFIRMED.




                                          3